Case: 15-40108     Document: 00516089958         Page: 1     Date Filed: 11/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 11, 2021
                                  No. 15-40108
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Lara-Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:14-CR-9-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Davis, Haynes, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 15-40108        Document: 00516089958             Page: 2      Date Filed: 11/11/2021




                                         No. 15-40108


           Jose Lara-Garcia pled guilty, without a plea agreement, to illegally
   reentering the United States after deportation in violation of 8 U.S.C. § 1326.
   The district court sentenced him to 46 months’ imprisonment with no term
   of supervised release. The written judgment reflects that Lara-Garcia was
   sentenced under 8 U.S.C. § 1326(b)(2), based on the district court’s
   conclusion that his prior conviction for aggravated assault in Texas qualifies
   as an “aggravated felony” under § 1326(b)(2). Lara-Garcia argues on appeal
   that Texas aggravated assault is not a crime of violence under Supreme Court
   caselaw. He therefore asks that we vacate the judgment and remand for the
   district court to enter an amended judgment reflecting that he was convicted
   under § 1326(b)(1), a less serious offense. While we agree that the district
   court should have sentenced Lara-Garcia under § 1326(b)(1), we reform the
   district court’s judgment rather than remanding.
           We have twice affirmed the judgment below, see United States v. Lara-
   Garcia, 671 F. App’x 248, 249 (5th Cir. 2016); United States v. Lara-Garcia,
   772 F, App’x 100 (5th Cir. 2019), but the Supreme Court vacated our latest
   judgment and remanded for further consideration in light of Borden v. United
   States, 141 S. Ct. 1817 (2021). Lara-Garcia v. United States, 141 S. Ct. 2780
   (2021). The government concedes on remand that, under Borden, the district
   court erred by entering judgment under 8 U.S.C. § 1326(b)(2), because Lara-
   Garcia’s Texas aggravated assault conviction does not qualify as a “crime of
   violence” under 18 U.S.C. § 16. We agree. Lara-Garcia was convicted of
   violating § 22.02(a) 1 of the Texas Penal Code, an indivisible offense which


           1
             A person commits aggravated assault in Texas “if the person commits assault as
   defined in [Texas Penal Code] § 22.01” and either “(1) causes serious bodily injury to
   another, including the person’s spouse; or (2) uses or exhibits a deadly weapon during the
   commission of the assault.” TEX. PENAL CODE § 22.02(a)(1) & (2). An assault under
   § 22.01 occurs when a person:
                   (1) intentionally, knowingly, or recklessly causes bodily injury to
           another, including the person’s spouse;




                                               2
Case: 15-40108        Document: 00516089958              Page: 3       Date Filed: 11/11/2021




                                          No. 15-40108


   may be committed recklessly, and therefore that conviction cannot form the
   predicate “aggravated felony” under § 1326(b)(2). 2 See United States v.
   Torres, 923 F.3d 420, 425 (5th Cir. 2019) (holding that the alternative forms
   of mens rea in § 22.01(a)(1) are indivisible); Gomez-Perez v. Lynch, 829 F.3d
   323, 328 (5th Cir. 2016) (noting that, under the categorical approach, courts
   presume that the defendant was convicted of the offense involving the least
   degree of culpability). The district court therefore erred in entering judgment
   under § 1326(b)(2). Such an error can have collateral consequences for a
   defendant, such as permanent inadmissibility to the United States, because a
   conviction for unlawful reentry following a prior conviction for an aggravated
   felony under § 1326(b)(2) is itself an aggravated felony. 3 United States v.
   Ovalle-Garcia, 868 F.3d 313, 314 (5th Cir. 2017).
           While the parties agree that the district court should have entered
   judgment under § 1326(b)(1), they disagree as to the remedy. The
   government asks that we reform the judgment, while Lara-Garcia asks that


                     (2) intentionally or knowingly threatens another with imminent
            bodily injury, including the person’s spouse; or
                     (3) intentionally or knowingly causes physical contact with
            another when the person knows or should reasonably believe that the other
            will regard the contact as offensive or provocative.
   TEX. PENAL CODE § 22.01(a)(1)-(3).
            2
              A defendant convicted of illegal reentry after previous removal from the United
   States, and whose removal followed a conviction for an “aggravated felony,” is subject to
   a maximum sentence of twenty years under 8 U.S.C. § 1326(b)(2). But if the defendant’s
   prior removal followed a conviction for a felony that does not qualify as an “aggravated
   felony,” then the defendant is subject to a maximum sentence of 10 years. 8 U.S.C.
   § 1326(b)(1). Federal law defines “aggravated felony” to include a “crime of violence” as
   defined in 18 U.S.C. § 16. 8 U.S.C. § 1101(a)(43)(F). Section 16(a) in turn defines a “crime
   of violence” as “an offense that has as an element the use, attempted use, or threatened
   use of physical force against the person or property of another.” 18 U.S.C. § 16(a).
           3
            For this reason, the fact that Lara-Garcia was released from prison in 2017 does
   not moot his appeal, a point which the government also concedes. United States v. Ovalle–
   Garcia, 868 F.3d 313 (5th Cir. 2017).




                                                3
Case: 15-40108      Document: 00516089958           Page: 4    Date Filed: 11/11/2021




                                     No. 15-40108


   we vacate the judgment and remand for the district court to amend it. By
   statute this court can “affirm, modify, vacate, set aside or reverse any
   judgment, decree, or order of a court lawfully brought before it for review,
   and may remand the cause and direct the entry of such appropriate judgment,
   decree, or order, or require such further proceedings to be had as may be just
   under the circumstances.” 28 U.S.C. § 2106. “The best reading of the
   statute confers discretion either to reform the judgment or to remand for the
   district to do so.” United States v. Hermoso, 484 F. App’x 970, 972–73 (5th
   Cir. 2012). We have reformed judgments when district courts have
   incorrectly entered convictions under § 1326(b)(2) rather than under
   § 1326(b)(1). E.g., United States v. Trujillo, 4 F.4th 287, 291 (5th Cir. 2021)
   United States v. Godoy, 890 F.3d 531, 541–42 (5th Cir. 2018); United States v.
   Mondragon-Santiago, 564 F.3d 357, 369 (5th Cir. 2009). And we have opted
   for reformation rather than vacatur when the defendant fails to show that the
   mistake affected the defendant’s sentence. See United States v. Trujillo, 4
   F.4th 287, 291 (5th Cir. 2021); United States v. Mondragon-Santiago, 564 F.3d
   357, 369 (5th Cir. 2009)
          Lara-Garcia acknowledges that reformation would correct the error
   below and he makes no argument that the error affected his sentence. He
   nonetheless insists that vacatur is necessary to protect him in future
   immigration proceedings. He contends that, if we only reform the judgment
   rather than vacating it for the district court to amend it, he runs the risk that
   a district court, law enforcement officers, and immigration courts involved in
   his hypothetical, future illegal reentry case or immigration proceeding might
   ignore or overlook a reformation of judgment ordered by this court. We
   decline Lara-Garcia’s request as too tenuous. To conserve judicial resources
   we instead reform the judgment to reflect that he was convicted and
   sentenced under 8 U.S.C. § 1326(b)(1). Cf. Trujillo, 4 F.4th at 291 (“We will




                                          4
Case: 15-40108     Document: 00516089958        Page: 5   Date Filed: 11/11/2021




                                 No. 15-40108


   not order remand simply because [the defendant] hopes to create a better
   appellate record.”).
         Accordingly, we REFORM the judgment to reflect conviction and
   sentencing under 8 U.S.C. § 1326(b)(1) and AFFIRM the sentence as
   reformed.




                                      5